FILED
                             NOT FOR PUBLICATION                            MAR 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AKAN BOYD,                                       No. 10-17941

               Plaintiff - Appellant,            D.C. No. 3:10-cv-03591-EDL

  v.
                                                 MEMORANDUM *
FIRE BUREAU; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                 Elizabeth D. Laporte, Magistrate Judge, Presiding **

                           Submitted February 21, 2012 ***

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Akan Boyd appeals pro se from the district court’s order dismissing his

action under 42 U.S.C. § 1983 and the federal Administrative Procedure Act (the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).

       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
“APA”) against the City of Oakland, the Oakland Fire Prevention Bureau, and two

fire inspectors in their official capacities for charging him a fire inspection fee. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, Knievel v. ESPN,

393 F.3d 1068, 1072 (9th Cir. 2005), and we affirm.

       The district court properly dismissed Boyd’s Eighth, Ninth, and Fourteenth

Amendment claims because Boyd failed to allege that his injuries were

proximately caused by the defendants’ conduct under an official city policy,

custom, practice, or procedure. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658,

690 & n.55 (1978) (setting forth requirements for a § 1983 claim of municipal

liability and stating that suits against officers in their official capacity are another

way of pleading an action against the entity).

       The district court properly dismissed Boyd’s APA claim because Boyd

failed to allege that the defendants were, or acted as, federal actors. See Gilliam v.

Miller, 973 F.2d 760, 764 (9th Cir. 1992) (test to determine if a state agency is

acting as a federal actor for purposes of being subject to the APA).

       Boyd’s remaining contentions are unpersuasive.

       Boyd’s motion for relief from judgment is denied.

       AFFIRMED.




                                             2                                     10-17941